FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


WILLIAM MARTZ; JANE MARTZ, as            No. 20-35985
owners of a Nautique vessel for
Limitation of Liability,                    D.C. No.
                Plaintiffs-Appellants,   3:20-cv-00152-
                                              SLG
                  v.

ANDREW HORAZDOVSKY,
             Claimant-Appellee.

      Appeal from the United States District Court
               for the District of Alaska
      Sharon L. Gleason, District Judge, Presiding

FISH N DIVE LLC; HONU GROUP              No. 21-15187
LLC; HONU WATERSPORTS LLC;
MATTHEW J. ZIMMERMAN,                       D.C. No.
              Plaintiffs-Appellants,     1:19-cv-00604-
                                           LEK-WRP
                  v.

TYLER BROWN; JAMES A. LIOTTA, as           OPINION
Personal Representative of the Estate
of T.T., Deceased estate T.T.; TSOGT
NATSAGDORJ, Individually, and as
Next Friend of K.T., a Minor next
friend K. T; ENKHSUVD BATBOLD;
2               MARTZ V. HORAZDOVSKY


HAWAII SPORTS, INC.,
             Claimants-Appellees,

PADI WORLDWIDE CORPORATION;
PADI AMERICAS, INC.,
  Real-Parties-in-Interest-Appellees.

      Appeal from the United States District Court
                 for the District of Hawaii
      Leslie E. Kobayashi, District Judge, Presiding

          Argued and Submitted August 3, 2021
                  Anchorage, Alaska

                   Filed May 10, 2022

    Before: Kim McLane Wardlaw, Eric D. Miller, and
             Bridget S. Bade, Circuit Judges.

                Opinion by Judge Miller
                    MARTZ V. HORAZDOVSKY                              3

                           SUMMARY *


                          Maritime Law

    The panel reversed two district courts’ orders granting
summary judgment in favor of defendants in two actions
brought under the Shipowner’s Limitation of Liability Act
by owners of vessels that were involved in accidents.

    The owners sought to limit their liability to the value of
the vessels and pending freight.           Under 46 U.S.C.
§ 30511(a), to enjoy the benefit of that limit, an owner must
bring a limitation-of-liability action “within 6 months after a
claimant gives the owner written notice of a claim.” In each
case, counsel for a victim of a maritime accident wrote to the
vessel owner and suggested that the victim might be
interested in pursuing litigation against the responsible
parties. The owners then brought a limitation-of-liability
action, but they did not do so until more than six months after
receiving the letter. In each case, the district court
determined that the letter constituted “written notice of a
claim” and dismissed the action as untimely.

    Agreeing with the Fifth and Eleventh Circuits and
disagreeing with the Second and Sixth Circuits, the panel
held that the six-month statute of limitations in § 30511(a) is
a claims-processing rule rather than a jurisdictional rule and
therefore is appropriately raised in a motion for summary
judgment.



         *
           This summary constitutes no part of the opinion of the court.
It has been prepared by court staff for the convenience of the reader.
4                MARTZ V. HORAZDOVSKY

    The panel held that a “written notice of a claim” has three
elements: the notice must (1) be in writing, (2) clearly state
that the victim intends to bring a claim or claims against the
owner, and (3) include at least one claim that is reasonably
likely to be covered by the Limitation Act. Because neither
of the letters at issue informed the vessel owners of the
claimant’s intention to bring a covered claim against the
owners, the panel held that neither constituted “written
notice of a claim” that started the running of the limitations
period. Accordingly, both limitation-of-liability actions
were timely. The panel therefore reversed in both cases and
remanded for further proceedings.
                 MARTZ V. HORAZDOVSKY                        5

                         COUNSEL

Michael R. Williams (argued), Bush Seyferth PLLC,
Kalamazoo, Michigan; Jonathon A. Katcher, Pope &
Katcher, Anchorage, Alaska; for Plaintiffs-Appellants
William Martz and Jane Martz.

Yale H. Metzger (argued), Law Offices of Yale H. Metzger,
Anchorage, Alaska; Daniel I. Pace, Pace Law Offices,
Anchorage, Alaska; for Claimant-Appellee Andrew
Horazdovsky.

Marker E. Lovell Jr. (argued), Michelle L. Tommey, and R.
Hudson Hollister, Gibson Robb & Lindh LLP, Emeryville,
California, for Plaintiffs-Appellants Fish N Dive LLC, Honu
Group LLC, Honu Watersports LLC, and Matthew J.
Zimmerman.

Michael K. Livingston (argued), Mark S. Davis, Loretta A.
Sheehan, Thomas M. Otake, and Amalia L. Fenton, Davis
Levin Livingston, Honolulu, Hawaii, for Claimants-
Appellees Tyler Brown, James A. Liotta, Tsogt Natsagdorj,
Enkhsuvd Batbold, and Hawaii Sports Inc.


                         OPINION

MILLER, Circuit Judge:

    When a vessel is involved in an accident, the
Shipowner’s Limitation of Liability Act allows the owner to
limit its liability to the value of the vessel and pending
freight. 46 U.S.C. § 30505. To enjoy the benefit of that limit,
the owner must bring a separate limitation-of-liability action
6                MARTZ V. HORAZDOVSKY

“within 6 months after a claimant gives the owner written
notice of a claim.” 46 U.S.C. § 30511(a).

    In each of these two cases, which we have consolidated
for decision, counsel for a victim of a maritime accident
wrote to the vessel owners and suggested that the victim
might be interested in pursuing litigation against the
responsible parties. The owners then brought a limitation-of-
liability action, but they did not do so until more than six
months after receiving the letter. In each case, the district
court determined that the letter constituted “written notice of
a claim” and dismissed the action as untimely.

    These cases present two issues of first impression in this
circuit: first, whether the six-month statute of limitations in
section 30511(a) is a jurisdictional rule, and second, what
constitutes “written notice of a claim” sufficient to start the
running of the limitations period. Reviewing the grant of
summary judgment de novo, Yu v. Albany Ins. Co., 281 F.3d
803, 806 (9th Cir. 2002), we hold that the statute of
limitations is not jurisdictional and that a “written notice of
a claim” has three elements: the notice must (1) be in writing,
(2) clearly state that the victim intends to bring a claim or
claims against the owner, and (3) include at least one claim
that is reasonably likely to be covered by the Limitation Act.
Because neither of the letters at issue informed the vessel
owners of the claimant’s intention to bring a covered claim
against the owners, neither constituted “written notice of a
claim” that started the running of the limitations period. It
follows that both limitation-of-liability actions were timely.
We therefore reverse in both cases and remand for further
proceedings.
                 MARTZ V. HORAZDOVSKY                       7

                              I

                              A

    On June 9, 2018, Reagan Martz was operating his
parents’ boat on Flat Lake, Alaska, when he collided with an
inflatable raft being towed by another vessel. The collision
killed Jennifer Horazdovsky, one of the occupants of the raft.

    Over the next few weeks, two different lawyers
representing Jennifer Horazdovsky’s husband, Andrew
Horazdovsky, wrote to the Martz family’s lawyer asking for
Reagan Martz’s insurance information. Horazdovsky then
retained a third lawyer, Robert Stone, and on December 4,
2018, Stone sent a three-page letter to the Martzes’ lawyer
with the subject line “Re: Horazdovsky v. Reagan Martz,
William and Jane Martz.” In the letter, Stone described the
facts underlying the accident as he understood them. He
wrote that “Reagan Martz, son of William and Jane Martz,
was drinking heavily at a party sponsored by William and
Jane Martz” and that “Reagan was a permissive user of a
boat owned by his parents.” To Stone, the facts “suggest[ed]
that Reagan Martz was severely intoxicated, and that as a
result of such intoxication, he collided with a raft occupied
by Jennifer Horazdovsky”; he added that “Reagan Martz fled
the scene, changed from the boat to a jet ski, and continued
to flee the scene until he was ultimately apprehended.” But
Stone said that he was “not yet certain whether William
Martz or Jane Martz bear any responsibility.” Noting that he
“would like to avoid unnecessarily naming parties to a
lawsuit,” he requested information about the ownership of
the relevant property at Flat Lake and any insurance policies
covering the Martzes. The Martzes’ lawyer responded a few
days later, stating that Reagan Martz had no relevant
insurance coverage, that “[t]here is no basis for William and
Jane Martz having any liability for this accident,” and that
8                MARTZ V. HORAZDOVSKY

“we have not tendered this claim to any insurance
companies.”

    On June 4, 2020, Andrew Horazdovsky, individually and
as the personal representative of Jennifer Horazdovsky’s
estate, sued Reagan, William, and Jane Martz in Alaska state
court, seeking damages under various tort theories. Two
weeks later, William and Jane Martz brought an action in the
District of Alaska for limitation of liability under section
30511(a). Horazdovsky moved for summary judgment on
the ground that the action was untimely.

    The district court granted the motion. It held that written
notice of a claim “need not make an unequivocal demand to
the vessel owner for compensation for a loss; it is enough if
the notice presents a reasonable possibility of a claim subject
to limitation.” Applying that rule, the court noted that the
correspondence to the Martzes came “by way of
[Horazdovsky’s] attorneys, immediately lending it some
formality and import,” and that Stone’s letter was “captioned
with reference to the adversarial posture of the parties.” The
court also observed that Stone’s letter “outline[d] a theory of
liability that implicates the vessel owners.” Although
acknowledging that Stone’s letter was “tentative” in that it
referred only to the possibility of legal action, the court
reasoned that when read in its entirety, the letter constituted
notice of a claim. Because the Martzes did not file their
limitation action until more than a year after they received
Stone’s letter, the court concluded that the action was
untimely.

                              B

   On January 5, 2019, 13-year-old T.T. drowned during an
open-ocean scuba-diving excursion near Honolulu. The
excursion was conducted by Honu Watersports LLC, doing
                  MARTZ V. HORAZDOVSKY                          9

business as Island Divers Hawaii, on a vessel owned by Fish
N Dive LLC; both companies are controlled by an entity
owned by Matthew Zimmerman.

    Two days after the accident, Loretta Sheehan, an
attorney representing T.T.’s family, wrote to Zimmerman to
inform him that Sheehan had “been retained to investigate
the death of [T.T.] on January 5, 2019, while he was
participating in a drift dive with . . . Island Divers Hawaii,”
and to request that Zimmerman preserve “any and all
evidence potentially related to this incident” including
“photographs, videos, logs, [and] captain manifests.” The
letter warned that T.T.’s family would “consider it spoliation
of evidence if Island Divers Hawaii alters, modifies, or
destroys the evidence involved in this accident.”
Zimmerman’s counsel acknowledged receipt of the letter
and advised Sheehan to direct further communications to
counsel and not to Zimmerman or any employees of Honu
Watersports.

    On September 19, 2019, T.T.’s estate and family sued
Zimmerman, Honu Watersports, and Fish N Dive in Hawaii
state court, seeking damages based on the accident. On
November 5, 2019, Fish N Dive brought this action in the
District of Hawaii for limitation of liability under section
30511(a).

    We pause at this point to observe that the designation of
the parties in actions of this kind can be confusing. Like the
Martzes in the Alaska case, Fish N Dive is the defendant in
the state-court tort action but the plaintiff in the federal
limitation-of-liability proceeding. Courts often refer to such
parties as the “limitation plaintiffs,” but we think it is clearer
to call them the “vessel owners” and to describe their
adversaries as the “claimants.”
10                MARTZ V. HORAZDOVSKY

    Arguing that the limitation-of-liability action was
untimely under section 30511(a), T.T.’s estate and family
moved to dismiss for lack of subject-matter jurisdiction or,
in the alternative, for summary judgment.

    The district court denied the motion to dismiss. Noting
that “[t]here is no clear jurisdictional language in the text of
§ 35011(a),” the court concluded that the limitations period
in the statute “is a claims processing rule, not a jurisdictional
requirement.” It therefore held that the timeliness of the
limitation action “will be determined under the summary
judgment standard.”

    The district court granted the motion for summary
judgment. The court held that to constitute “written notice of
a claim,” a communication must “inform[] the shipowner of
an actual or potential claim.” The court considered the
reference to “spoilation of evidence” and the statement that
the firm had been “retained to investigate the death of [T.T.]”
sufficient to satisfy that requirement. And it concluded that
the letter conveyed a claim reasonably subject to limitation
because a wrongful death claim would necessarily have
exceeded the value of the vessel, which was only $40,000.
Because Fish N Dive had filed its limitation-of-liability
action almost a year after it received the evidence-
preservation letter, the court concluded that its claim was
untimely.

                               II

    Before we determine what events start the running of the
limitations period in section 30511(a), we consider whether
that provision limits the district court’s jurisdiction or
whether it is merely a claim-processing rule. If the statute is
jurisdictional, then the untimeliness of a limitation-of-
liability action would appropriately be asserted in a motion
                  MARTZ V. HORAZDOVSKY                       11

to dismiss under Federal Rule of Civil Procedure 12(b)(1),
like that brought by the claimants in the Hawaii case. See
Thornhill Publ’g Co. v. General Tel. & Elec. Corp., 594 F.2d
730, 733 (9th Cir. 1979). In addition, a district court would
have a duty to consider the timeliness of such an action sua
sponte. See Pacific Choice Seafood Co. v. Ross, 976 F.3d
932, 938 (9th Cir. 2020).

    Courts of appeals have disagreed about whether section
30511(a) is jurisdictional. See Cincinnati Gas & Elec. Co. v.
Abel, 533 F.2d 1001, 1003 (6th Cir. 1976) (treating the time
limit as jurisdictional); Petition of Spearin, Preston &
Burrows, Inc., 190 F.2d 684, 685–86 (2d Cir. 1951) (same);
In re Bonvillian Marine Serv., Inc., 19 F.4th 787, 793–94
(5th Cir. 2021) (treating the time limit as not jurisdictional);
Orion Marine Constr., Inc. v. Carroll, 918 F.3d 1323, 1328–
29 (11th Cir. 2019) (same). We agree with those courts that
have held that section 30511(a) is an ordinary statute of
limitations and is not jurisdictional.

    The Supreme Court has held that only when Congress
“clearly states that a threshold limitation on a statute’s scope
shall count as jurisdictional” should it be treated as
jurisdictional. Arbaugh v. Y & H Corp., 546 U.S. 500, 515–
16 (2006); see Al-Qarqani v. Chevron Corp., 8 F.4th 1018,
1024 (9th Cir. 2021). Statutory time limits, in particular, are
jurisdictional “only if Congress has ‘clearly state[d]’ as
much.” United States v. Wong, 575 U.S. 402, 409 (2015)
(alteration in original) (quoting Sebelius v. Auburn Reg’l
Med. Ctr., 568 U.S. 145, 153 (2013)). And “most time bars
are nonjurisdictional” because they are merely “‘claim-
processing rules,’ which ‘seek to promote the orderly
progress of litigation,’ but do not deprive a court of authority
to hear a case.” Id. at 410 (quoting Henderson v. Shinseki,
562 U.S. 428, 435 (2011)).
12                MARTZ V. HORAZDOVSKY

    Section 30511(a) states that “[t]he action must be
brought within 6 months after a claimant gives the owner
written notice of a claim.” It does not refer to the court’s
jurisdiction or otherwise suggest that it limits the court’s
adjudicatory power. Such “mundane statute-of-limitations
language” does not create a jurisdictional limitation. Wong,
575 U.S. at 410; see also Gonzalez v. Thaler, 565 U.S. 134,
146 (2012). We therefore conclude that section 30511(a) is
not jurisdictional. So, as both district courts below
recognized, the untimeliness of a limitation-of-liability
action is a merits issue appropriately raised in a motion for
summary judgment.

                              III

    Both of these appeals turn on what constitutes “written
notice of a claim” under section 30511(a) and therefore starts
the running of the statute of limitations. The district court in
the Alaska case held that the key requirement is that the
claimant communicate “the reasonable possibility of a
claim.” The district court in the Hawaii case took a similar
view, concluding that the limitations period begins to run
when the claimant “informs the shipowner of an actual or
potential claim.” In our view, both of those statements are
overly expansive.

    We begin our analysis with the statutory text. See Van
Buren v. United States, 141 S. Ct. 1648, 1654 (2021); Hall
v. United States Dep’t of Agric., 984 F.3d 825, 837 (9th Cir.
2020). Section 30511(a) contains two sentences. The first
allows a vessel owner to bring a limitation-of-liability
action: “The owner of a vessel may bring a civil action in a
district court of the United States for limitation of liability
under this chapter.” And the second sets out the statute of
limitations that governs such an action: “The action must be
brought within 6 months after a claimant gives the owner
                  MARTZ V. HORAZDOVSKY                        13

written notice of a claim.” We hold that the phrase “written
notice of a claim” imposes three requirements: the notice
must (1) be in writing, (2) clearly state that the victim intends
to bring a claim or claims against the owner, and (3) include
at least one claim that is reasonably likely to be covered by
the Limitation Act.

    First, the statute requires “written notice.” Because the
notice must be written, it is the text of the writing—and not
the extrinsic circumstances of its delivery—that determines
whether a vessel owner has received notice of a claim. The
claimants are therefore incorrect when they suggest that the
“factual circumstances” of an accident can be sufficient to
alert vessel owners of an impending claim. Modern
American society is sufficiently litigious that anyone
involved in an accident should be aware that claims for
damages are a reasonable possibility. But the statute requires
something more: “written notice.” We therefore agree with
the Eleventh Circuit that “[t]he Act’s plain text . . . requires
that the claimant provide written notice to the [vessel]
owner.” Orion Marine Constr., 918 F.3d at 1333 n.4
(emphasis omitted). Thus, “even actual knowledge of
alleged damage is no substitute for the written notice
required by the Act.” Id.

    To be sure, the notice need not be a formal complaint,
and it need not employ any particular form of words. The
statute does not require that the claimant “file” a notice of a
claim—a verb that would suggest some level of formality—
but only that it “give” notice. For that reason, courts have
agreed “that letters sent by claimants to vessel owners may
constitute notice of claim.” Doxsee Sea Clam Co. v. Brown,
13 F.3d 550, 554 (2d Cir. 1994); accord Orion Marine
Constr., 918 F.3d at 1333 n.4 (noting “that informal written
notice, such as a letter sent by a claimant or his attorney, will
14                MARTZ V. HORAZDOVSKY

suffice under the Act in lieu of a formal complaint”). And by
referring to “written notice,” not “a written notice,” the
statute allows notice to be provided in multiple documents.
In re Complaint of RLB Contracting, Inc., 773 F.3d 596,
603–04 (5th Cir. 2014), overruled on other grounds by
Bonvillian Marine Serv., 19 F.4th at 790; see Niz-Chavez v.
Garland, 141 S. Ct. 1474, 1480–81 (2021) (relying on the
indefinite article “a” in the phrase “a notice to appear,”
8 U.S.C. § 1229(a), to hold that the notice must be contained
in a single document).

     Second, the notice must be of a “claim.” The word
“claim” means “a demand of a right or supposed right” or “a
demand for compensation, benefits, or payment”—a
meaning that is essentially unchanged since 1936, when the
statute of limitations was first enacted. Webster’s Third New
International Dictionary 414 (2002); accord Black’s Law
Dictionary 311 (11th ed. 2019) (an “assertion of an existing
right”); see 46 U.S.C. § 185 (1940) (“The vessel owner,
within six months after a claimant shall have given to or filed
with such owner written notice of claim, may petition a
district court of the United States of competent jurisdiction
for limitation . . . .”); Webster’s Second New International
Dictionary 493 (1934). And in construing the word “claim”
in other statutes, we have recognized that it “contemplates,
in general usage, a demand for payment or relief, and, unless
it is a claim for something, is no claim at all.” Avril v. United
States, 461 F.2d 1090, 1091 (9th Cir. 1972); see also Avery
v. United States, 680 F.2d 608, 609–11 (9th Cir. 1982). Thus,
for a writing to constitute “notice of a claim,” it must be
formulated to “actually inform a shipowner of the claimant’s
intentions to seek recovery from the owner.” In re Complaint
of N.Y.T.R. Transp. Corp., 105 F.R.D. 144, 146 (E.D.N.Y.
1985); accord In re Complaint of Okeanos Ocean Rsch.
Found., Inc., 704 F. Supp. 412, 414 (S.D.N.Y. 1989) (“[T]he
                 MARTZ V. HORAZDOVSKY                       15

notice must inform the owner of a claimant’s intention to
seek damages.”). A vessel owner is not required to guess the
claimant’s intentions, and a tentative statement, or one that
merely hints at the possibility of asserting a claim, is not
enough.

    Third, as we have previously held, the statute requires
notice not just of any kind of claim, but of a claim for which
the vessel owner could reasonably seek limitation of
liability. See Jung Hyun Sook v. Great Pac. Shipping Co.,
632 F.2d 100, 102 (9th Cir. 1980); see also In re Complaint
of McCarthy Bros. Co./Clark Bridge, 83 F.3d 821, 829 (7th
Cir. 1996); In re Complaint of Tom-Mac, Inc., 76 F.3d 678,
683 (5th Cir. 1996). If the value of the claim described in the
notice is less than the value of the vessel and its pending
freight, or if the claim is not subject to limitation under the
Limitation Act, then the vessel owner has not received
“written notice of a claim” that is relevant to section
30511(a).

     The key difference between our interpretation of the
statute and that of the district courts in these cases concerns
the second part of the test, requiring that the writing inform
the vessel owner that the claimant intends to seek a recovery
from the owner. The district courts held that notice of “the
reasonable possibility of a claim” or a “potential claim” was
sufficient to start the running of the limitations period. But
as we have explained, a “reasonable possibility” of a claim
or a “potential claim” is not enough. Rather, the writing must
convey to the vessel owner the claimant’s actual intent to
initiate a claim.

   In reaching a contrary conclusion, the district courts
applied language that has been used by other courts of
appeals. Under the test used in the Second, Seventh, and
Eleventh Circuits, for example, “a letter sent to a shipowner
16                MARTZ V. HORAZDOVSKY

by a claimant is sufficient to trigger the six-month period if
(1) it informs the shipowner of an actual or potential claim
(2) which may exceed the value of the vessel (3) and . . .
reveal[s] a ‘reasonable possibility’ that the claim made is one
subject to limitation.” McCarthy Bros., 83 F.3d at 829
(emphasis added) (quoting Tom-Mac, 76 F.3d at 683);
accord Doxsee Sea Clam Co., 13 F.3d at 554; Orion Marine
Const., 918 F.3d at 1331. Similarly, the Fifth Circuit asks
“(1) whether the writing communicates the reasonable
possibility of a claim, and (2) whether it communicates the
reasonable possibility of damages in excess of the vessel’s
value.” RLB Contracting, 773 F.3d at 602; see also In re
Eckstein Marine Serv. LLC, 672 F.3d 310, 317 (5th Cir.
2012), overruled on other grounds by Bonvillian Marine
Serv., 19 F.4th at 790.

    Some of those cases, however, did not turn on the
distinction between an actual claim and a “potential claim”
or the “possibility of a claim.” Instead, they involved
communications that unambiguously asserted a claim, and
the disputes focused on whether the claim was likely subject
to limitation. See, e.g., McCarthy Bros., 83 F.3d at 829;
Doxsee Sea Clam Co., 13 F.3d at 552, 554. Thus, it is
possible that those courts of appeals, if confronted with the
question, would agree with our conclusion that an actual
claim is required. But to the extent our position differs from
that of other circuits, we think it is compelled by the statutory
text, which refers simply to a “claim,” not a “possible” or
“potential” claim.

    The claimants resist this interpretation, urging that
section 30511(a) should be “strictly construed.” In support
of that argument, they correctly observe that we have
previously described the Limitation Act as “a relic of an
earlier era.” Esta Later Charters, Inc. v. Ignacio, 875 F.2d
                  MARTZ V. HORAZDOVSKY                        17

234, 239 (9th Cir. 1989). Indeed, more than 60 years ago,
Judge Learned Hand suggested that “it is at least doubtful
whether the motives that originally lay behind the limitation
are not now obsolete.” In re United States Dredging Corp.,
264 F.2d 339, 341 (2d Cir. 1959). And we have proposed
that “Congress might be well advised to examine other
approaches or to consider whether the rationale underlying
the Liability Act continues to have vitality.” Esta Later
Charters, 875 F.2d at 239. But the critical word in that
proposal is the first one: It is for Congress, not the courts, to
repeal or amend statutes that have become obsolete. Cf.
Bostock v. Clayton Cnty., 140 S. Ct. 1731, 1738 (2020). And
just as we may not repeal statutes that we consider
outmoded, neither should we adopt special rules of strict
construction to narrow their effect.

    In any event, whatever might be said about the purposes
of the Limitation Act as a whole, we do not believe that our
interpretation disserves the purposes of its statute of
limitations. Congress enacted the Limitation Act in 1851 in
response to multiple incidents in which a vessel owner was
“held liable for significant damage amounts under the
common law rule of common carrier liability, which did not
require proof that the owner was negligent or at fault.” Joyce
v. Joyce, 975 F.2d 379, 383 (7th Cir. 1992); see Norwich &
N.Y. Transp. Co. v. Wright, 80 U.S. 104, 108–10 (1871). Its
apparent goal was to protect investments in shipbuilding so
that the American shipping industry could compete with that
of Great Britain. See Norwich, 80 U.S. at 121–22; Joyce,
975 F.2d at 383–84.

     In 1936, Congress added the six-month limitations
period. Act of June 5, 1936, ch. 521, 49 Stat. 1480. Like all
statutes of limitations—indeed, like all statutes generally—
it reflects a balance between competing considerations. On
18                MARTZ V. HORAZDOVSKY

the one hand, a strict limitations period would prevent vessel
owners from waiting until after a judgment has been issued
against them to petition to limit liability, thereby
unnecessarily wasting the time and resources of claimants.
See The Fred Smartley, Jr., 108 F.2d 603, 607 (4th Cir.
1940); Complaint of N.Y.T.R. Transp. Corp., 105 F.R.D. at
145.

    On the other hand, a more generous limitations period
would reduce the burden on vessel owners. To bring a
limitation-of-liability action, the vessel owner must either
transfer “the owner’s interest in the vessel and pending
freight” to a trustee appointed by the court or deposit with
the court an amount equal to that value. 46 U.S.C.
§ 30511(b). That is a costly step “to require . . . of [a vessel
owner] upon penalty of losing his privilege when the
claimant’s position is equivocal.” In re Allen N. Spooner &
Sons, Inc., 253 F.2d 584, 586 (2d Cir. 1958) (Hand, J.,
concurring). In addition, Congress could have been
concerned that if a mere suggestion of a claim were enough
to start the six-month clock, claimants would be encouraged
to be ambiguous in their communications with vessel
owners. See McCarthy Bros., 83 F.3d at 829–30 (“The real
danger in failing to hold claimants to a fairly high level of
specificity in letters is that the claimant may nullify a
shipowner’s right to file a limitation action by sending a
cryptic letter and then waiting more than six months to file a
complaint.”).

    We conclude that “[a]s usual, there are (at least) two
sides to the policy questions before us” and that “a rational
Congress could reach the policy judgment the statutory text
suggests it did.” Niz-Chavez, 141 S. Ct. at 1486. Whether or
not we would reach the same judgment ourselves, “no
amount of policy-talk can overcome a plain statutory
                  MARTZ V. HORAZDOVSKY                       19

command.” Id. Policy arguments provide no reason to
deviate from our interpretation of the statutory language.

                              IV

    Applying our interpretation of section 30511(a), we
conclude that neither claimant provided written notice of a
claim to the vessel owner before filing suit in state court.

                               A

     In the Alaska case, the claimant’s attorneys sent three
letters to the vessel owners, William and Jane Martz. But the
first two letters discussed only Reagan Martz’s potential
liability for the accident, and Reagan Martz was not a vessel
owner. Although the Martzes acknowledge that we must
consider all three letters together, the first two add little to
the third, which was Stone’s letter of December 4, 2018.
Like the district court, we therefore focus on that letter.

    Stone’s letter did not give notice of a claim against the
vessel owners, William and Jane Martz. Specifically, it fell
short because it did not state that Horazdovsky intended to
seek a recovery from the Martzes. To be sure, the letter did
outline a potential theory of liability whereby William and
Jane Martz might be held liable for negligently entrusting the
boat to Reagan. And its subject line—“Horazdovsky v.
Reagan Martz, William and Jane Martz”—suggested the
possibility of an adversarial proceeding. But the letter did not
take a position on whether Horazdovsky intended to include
William and Jane Martz in such a proceeding. To the
contrary, it stated that Horazdovsky was “not yet certain
whether William Martz or Jane Martz bear any
responsibility” for the accident and wished to “avoid
unnecessarily naming parties to a lawsuit.” In other words,
the letter equivocated on whether Horazdovsky intended to
20                MARTZ V. HORAZDOVSKY

assert a claim against William and Jane Martz. It did not
demand anything from William and Jane Martz or assert an
entitlement to any recovery from them. It therefore did not
constitute “written notice of a claim” under section
30511(a).

    Horazdovsky points out that when the Martzes’ attorney
responded to Stone’s letter, he said that they had “not
tendered this claim to any insurance companies.” Based on
that statement, Horazdovsky reasons that the Martzes
“clearly understood” that Stone’s letter “communicated
written notice of a claim.” But the statute creates an
objective test, and what matters is what the written
communication says, not how the recipient perceives it.
Whatever the Martzes’ attorney may have meant by the
reference to a “claim,” Stone’s letter itself did not provide
notice of a claim.

    Because Stone’s letter was not “written notice of a
claim,” Horazdovsky’s state court complaint was the first
written notice of a claim that the Martzes received. The
Martzes filed their limitation-of-liability action two weeks
after the state court action was filed, so the action was timely.

                                B

    For similar reasons, we conclude that the evidence-
preservation letter in the Hawaii case was also inadequate to
start the running of the statute of limitations. That letter, too,
did not state any intention to bring a claim against the vessel
owners. It used legal terms such as “evidence,” “spoliation,”
and “waiver,” but it said only that an investigation was
ongoing and that evidence related to T.T.’s death must be
preserved. References to legal concepts without a definite
statement of an intent to file suit—or to assert a legal right
                  MARTZ V. HORAZDOVSKY                       21

in some other way—are insufficient to provide notice of a
claim.

     Although that determination is sufficient by itself to
conclude that the letter did not start the running of the
limitations period, there is also reason to doubt whether any
claim in the letter would have been reasonably likely to be
subject to limitation. While the district court was correct to
note that any claim arising from T.T.’s death was likely to
exceed the value of the vessel, our precedent requires that
the claim be likely subject to limitation not only because of
its value but also because it is covered by the Limitation Act.
See Jung Hyun Sook, 632 F.2d at 102–04. The Limitation
Act applies to claims arising out of a person’s ownership of
a vessel, including, in particular, claims for “loss, damage,
or injury by collision,” 46 U.S.C. § 30505(b); see id.
§ 30512, and it limits the owner’s liability for the negligence
of crew members and for the unseaworthiness of the vessel,
see In re Complaint of Messina, 574 F.3d 119, 126–27 (2d
Cir. 2009). It is not clear that it would extend to scuba diving
accidents underwater that do not directly involve the vessel.
See 46 U.S.C. § 30505(b); cf. Delgado v. Reef Resort Ltd.,
364 F.3d 642, 645–46 (5th Cir. 2004) (scuba diving is not a
traditional maritime activity).

    The letter described T.T.’s death as occurring “while he
was participating in a drift dive with your company, Island
Divers Hawaii.” It did not mention the involvement of any
vessel in T.T.’s death. Even assuming that the letter could be
read to give notice of a claim against Honu Watersports and
Matthew Zimmerman, it would be a claim against them for
operating the scuba diving experience that resulted in T.T.’s
death—not for their ownership of the vessel. As T.T.’s estate
and family concede, such a claim would not be subject to
22               MARTZ V. HORAZDOVSKY

limitation under the Limitation Act. See 46 U.S.C.
§ 30505(b).

    In sum, Fish N Dive did not receive written notice of a
claim under section 30511(a) until the state court complaint
was filed. Fish N Dive filed its limitation-of-liability action
within six months of the state court action, so the limitation-
of-liability action was timely.

     REVERSED and REMANDED.